



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pizzacalla, 2014 ONCA 706

DATE: 20141017

DOCKET: C56687

Feldman, Epstein and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ricky Pizzacalla

Appellant

Ricky Pizzacalla, acting in person

Joanne Stuart, for the respondent

Heard: October 6, 2014

On appeal from the decision of the Summary Convictions
    Appeal Court dated February 1, 2013, by Justice James A. Ramsay of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on May 3,
    2012, by Justice Joseph Nadel of the Ontario Court of Justice.

ENDORSEMENT

[1]

As a result of being convicted of impaired driving, Mr. Pizzacalla was
    prohibited from driving a motor vehicle for a period of three years pursuant to
    s. 259(1) of the
Criminal Code
, R.S.C. 1985, c. C-46.  The prohibition
    was in place when, on July 13, 2011, Mr. Pizzacalla was stopped by police while
    driving a device described as looking like a moped or a scooter.  He was
    charged, under s. 259(4) of the
Code
, with operating a motor vehicle
    while disqualified from doing so.

[2]

Mr. Pizzacalla was convicted at trial and his summary conviction appeal
    was dismissed.  He seeks leave to appeal to this court and, if leave is
    granted, appeals his conviction.

[3]

Both at trial and before the summary conviction appeal judge, Mr. Pizzacallas
    primary position was that the device he was driving was a power-assisted
    bicycle, as defined in the
Highway Traffic Act
, R.S.O. 1990, c. H.8,
    and colloquially referred to as an e-bike. He argued that his prohibition
    from driving did not prevent him from operating his e-bike since the
Highway
    Traffic Act
does not require drivers of e-bikes to be licensed.

[4]

The trial judge did not accept this argument. He held that the device
    Mr. Pizzacalla was driving was not a power-assisted bicycle as, under the
Highway
    Traffic Act
, at s. 1(1), such a machine is defined, among other things, as
    having affixed to it pedals that are operable and as being capable of being
    propelled solely by muscular power.

[5]

The device Mr. Pizzacalla was driving did have two pedals.  However,
    neither was operable.  One was attached to the device but not in a way that
    would allow the driver to propel the device by muscular power.  The other pedal
    was not attached to the device at all; it was in a storage compartment on the
    device.

[6]

The trial judge went on to find that, as the device Mr. Pizzacalla was
    driving was not capable of being propelled by muscular power, it fell within
    the definition of a motor vehicle in s. 2 of the
Code.
A motor
    vehicle is defined in that section as a vehicle that is drawn, propelled or
    driven by any means other than muscular power, but does not include railway
    equipment.

[7]

Mr. Pizzacalla was caught driving a motor vehicle while prohibited from
    doing so.  The trial judge therefore found him guilty of driving while disqualified,
    pursuant to s. 259(4) of the
Code
.

[8]

The summary conviction appeal judge dismissed the appeal.  He agreed
    with the trial judges conclusion that Mr. Pizzacalla was driving a motor
    vehicle as defined by the
Code.
Mr. Pizzacallas disqualification from
    driving, which the summary conviction appeal judge found was validly proven,
    was under the
Code.
In these circumstances, the
Highway Traffic
    Act
had no application.

[9]

Appeals to this court in summary conviction proceedings are not as of
    right or unrestricted in the nature of the grounds that may be advanced. This
    court, in
R. v. R.(R.)
(2008), 90 O.R. (3d) 641, set out factors that
    inform the exercise of discretion in granting leave.  However, the starting
    point is s. 839(1) of the
Code
.  This section provides that the ground
    of appeal must involve a question of law alone.

[10]

Before
    this court, Mr. Pizzacalla proposes again to advance the argument that the
    prohibition does not apply as he required no license under the
Highway
    Traffic Act
. He stated that he was not challenging the finding that his
    device was a motor vehicle under the
Code
.  Mr. Pizzacalla attempts to
    rely on his reading of s. 259(1.2) of the
Code,
which relates to circumstances
    in which permission may be obtained to operate motor vehicles equipped with an
    alcohol ignition interlock device.  However, he acknowledged that there was no
    evidence at trial that the device he was driving had an interlock system. Mr.
    Pizzacalla also alluded to certain requirements when making a prohibition
    order, as set out in s. 260(1)(c) of the
Code.
However, the summary
    conviction appeal judge considered this argument and found that Mr. Pizzacalla
    had been informed of s. 259(4) of the
Code
, as required by s.
    260(1)(c).

[11]

None
    of Mr. Pizzacallas arguments raise an issue of law alone.  They do not provide
    a basis to grant leave to appeal.

[12]

For
    these reasons, leave to appeal is dismissed.

K.
    Feldman J.A.

Gloria
    Epstein J.A.

M.L.
    Benotto J.A.


